Citation Nr: 1808413	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim for service connection for a low back condition.  

2. Entitlement to service connection for a low back disability.   
 
3. Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound. 


REPRESENTATION

Veteran represented by:	Thomas Norton, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and I.R.


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1975 to March 1978.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from  December 2012 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The December 2012 rating decision, in pertinent part, denied service connection for a low back condition.  The May 2014 rating decision, in pertinent part, denied entitlement to SMC.     

In January 2017, the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a low back disability, and entitlement to special monthly compensation based on aid and attendance/housebound are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a July 2006 rating decision, the RO denied the Veteran's claim for service connection for a low back condition.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2. The evidence received since the July 2006 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back condition.  

CONCLUSIONS OF LAW

1. The July 2006 rating decision that denied the Veteran's claim for entitlement to service connection for a low back condition is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2. New and material evidence has been received and, as such, the claim for entitlement to service connection for a low back condition is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

By way of history, the Veteran filed an original claim for service connection for a back injury in June 1981 that was denied in an August 1981 rating decision.  The Veteran did not appeal nor submit additional evidence within a year of the August 1981 decision, and the decision, therefore, became final.  The Veteran subsequently filed petitions to reopen.  A July 2006 rating decision found that the Veteran had submitted new and material evidence to reopen the claim; however, the claim was denied on the merits  The Veteran did not appeal nor submit additional evidence within a year and the decision became final.  

In April 2012, the Veteran sought to reopen his claim.  New evidence submitted since the final July 2006 rating decision includes an October 2012 VA examination, March 2017 VA Medical Opinion, as well as numerous VA treatment records.   For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the above-mentioned evidence is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim for service connection for a low back condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.

ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a low back condition, to this extent only, the appeal is granted.

REMAND

In October 2012, the Veteran was afforded a VA examination with regard to his low back condition.  The examiner diagnosed the Veteran with arthritis and a back strain.  In a corresponding December 2012 VA DBQ, the examiner opined that the Veteran's degenerative disc disease was not related to his active service.  To that end, he stated that degenerative disc disease is a result of progressive natural changes of the intervertebral disc.  He also stated that he was unable to locate any documented treatment records for the Veteran's claimed low back condition for many years.  

Unfortunately, the examiner's opinion is insufficient for several reasons.  Initially, the examiner opined only as to the Veteran's degenerative disc disease, but did not address the October 2012 diagnosis of a back strain.  The Board notes the requirement that a current disability exist is satisfied if the claimant had a disability at the time his or her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  Moreover, the medical examiner cannot solely rely on the absence of medical records corroborating the continuity of a condition, and moreover, is not free to ignore a veteran's statements related to lay observable symptoms 

Additionally, the Board notes that the Veteran submitted a March 2017 private medical opinion in support of his claim.  However, the doctor provide no supporting rationale for his opinion that it was more likely than not that the Veteran's back pain was related to his military service.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Moreover, a symptom or a finding, such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board also notes that the issues of entitlement to SMC is inextricably intertwined with the low back condition claim remanded herein, as the Veteran's SMC claim is predicated on a finding with regard to his claim for entitlement to service connection for a low back condition .  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for entitlement to SMC should be deferred pending final disposition of the claim for entitlement to service connection for a low back condition.    

Further, a remand is required to obtain Social Security Administration (SSA) records.  It appears that the Veteran was awarded Supplemental Security Income benefits from the SSA in 1992.  See January 2017 Board Hearing Transcript at 9.  However, SSA medical records are not associated with the claims file.  Nor does it appear that any attempt was made to obtain them.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


Accordingly, the case is REMANDED for the following action:

1. Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.  

2. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back condition(s). The examiner should review all pertinent records associated with the claims file.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has, or has had at any point during the period on appeal, a low back condition, to include degenerative disc disease, and a back strain, that had its onset during service or manifested to a compensable degree within one year after active service or is otherwise etiologically related to his active service.    

Specifically, the examiner must address the Veteran's claim that his low back condition is a result of a fall and the resulting injury he experienced during boot camp.  Also, the examiner must address the March 2017 VA physician's opinion that the Veteran's back pain is related to his active service.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. In the event that the Veteran does not report for the any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  
     
5. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


